UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For April 01, 2016 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . BLOCK LISTING SIX MONTHLY RETURN Date: 1 April 2016 Name of applicant: Amec Foster Wheeler plc Name of scheme: Block Listing of Executive and SAYE Options Period of return: From: 1 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Executive - 1,337,033 SAYE - 1,140,183 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): NIL Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Executive - NIL SAYE - NIL Equals: Balance under scheme(s) not yet issued/allotted at end of period: Executive - 1,337,033 SAYE - 1,140,183 Name of contact: Helen Morrell Telephone number of contact: 01565 683233 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:01 April 2016 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
